Citation Nr: 1533896	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a skin rash, originally found on the left leg and ankle.

2.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1967 until his retirement in July 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied a rating in excess of 10 percent for a skin rash on the left leg and ankle.  This issue was before the Board in July 2011 when the Board accepted the issue as timely appealed and within its jurisdiction.  See July 2011 Board decision.  The issue was then remanded for additional development.

This matter is also before the Board on appeal from a September 2014 rating decision by the Atlanta RO that awarded service connection and an initial 20 percent rating for intervertebral disc syndrome of the lumbar spine.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of the appeal, the Veteran's service-connected skin rash has been manifested by complaints of and treatment for constant itching; it has not affected more than 40 percent of his body or exposed areas, required systemic therapy, been manifested by ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or been exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected skin rash have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2002, September 2011 and April 2012 of the criteria for establishing higher ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA's duty to assist has also been met.  All appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  In this regard, all identified, available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

Most recently, as directed by the July 2011 Board remand, VA and private treatment records from 2003 to 2015 were obtained.  Further, the Veteran was afforded the appropriate VA examination for his skin claim in January 2013.  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examination and opinion were based on a review of the claims file.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the Board finds that VA's duties to notify and assist have been met in this case.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for evaluating disabilities of the skin were revised, effective August 30, 2002. 

Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel , in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to August 30, 2002, under Diagnostic Code 7806, eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area warranted a noncompensable rating; eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area warrants a 10 percent evaluation; eczema with constant exudation or itching, extensive lesions, or marked disfigurement warrants a 30 percent evaluation; and eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or which is exceptionally repugnant warrants a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

Under the criteria that became effective August 30, 2002, Diagnostic Code 7820 provides that infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2014). 

Under the revised and current version of Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014). 

The Board notes that the Veteran's service-connected skin disability has not been manifested by any scarring whatsoever; eczema is the predominant disability.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application in this case. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

Historically, the Veteran was seen in service for a rash on his left ankle, described as lichen simplex.  He was awarded service connection for a skin rash on the left leg and ankle in an August 1989 rating decision and is currently in receipt of a 10 percent disability rating.  He filed the instant claim for an increased rating in January 2002.

A June 2002 VA examination report notes the Veteran's history of a rash on his ankle since service.  He reported that the rash used to clear up with the use of steroid cream, but now this cream only stopped the itching and did not clear up the rash.  Examination revealed a "rather extensive" eczematous rash on the medial, lateral and posterior aspects of the left ankle.  Some involvement of the lateral right ankle and minimal involvement of the medial right ankle was also noted.

In September 2003, the Veteran was seen at a VA clinic to establish medical care.  In particular, he asked for a prescription for a cream to manage his eczema.  Examination showed apparent scaling on both ankles.  The examiner opined that the Veteran would like need to use a steroid cream for the rest of his life.

During a November 2003 personal hearing, the Veteran testified that the eczema on his left ankle had gotten worse.  It was present all the time and the Veteran used a steroid cream at least twice daily, but sometimes more, to manage itchiness.

In an October 2005 statement, the Veteran reported that his skin rash was present on both ankles and his praescription had been changed because the former steroid cream was no longer effective.

An October 2005 VA examination report notes the Veteran recently had been switched from triamcinolone 0.1% to fluocinonide 0.05% .  He was also told to do ankle wraps with Saran wrap (to lock in medication and promote healing).  The Veteran reported occasional itching, including on his hands, but also noted improvement with the rash on his ankles.  Examination of the bilateral ankles revealed hyperpigmented scaling and lichenified areas, left worse than right.  This rash affected approximately 75% of the left medial and lateral ankle and only 25% of the right medial and lateral ankle.

A January 2010 private treatment record notes the Veteran's history of eczematous dermatitis.  Current examination demonstrated post-inflammatory changes to the thenar eminences bilaterally.  The face and ears were essentially clear and the scalp was unremarkable.  The left lower leg revealed some post-inflammatory changes with slight lichenification.  The anterior and posterior torso was otherwise unremarkable.  There were erythematous scaly changes to both the right and left axilla with the left more affected than the right.  The examiner expressed his concern about the use of topical steroids on a daily basis.

An August 2010 VA outpatient treatment record notes findings of skin changes most pronounced over the left ankle area (medial and lateral aspect), and also on the right ankle, both hands and arms.  A September 2010 VA dermatology consultation report notes that a VA dermatologist reviewed photos of the Veteran showing hyperpigmented and mildly erythematous lichenified plaques on feet and ankle.  The plaques were very well-demarcated, indicating that possible contact dermatitis.  No images of the hands were provided for review.

A January 2011 private treatment record notes the Veteran's complaints of spreading eczema; it seemed to spread if he scratched.  The examiner noted that large patches had developed on the left ankle, both on the inside and the outside, on the left knee and on the back of the left hand.  The Veteran expressed frustration with treatment.  The Veteran also reported that inside his ears itch profusely at times.  On examination of the ears, there was no evidence of scale, only mild hyperpigmentation on the external meatus.  The conchal bowls were clear.  Additionally, no suspicious findings were noted on the scalp or face in areas.  The neck was without atypical change.  There were rough surfaced stucco type papular lesions of seborrheic keratoses occasionally scattered on the anterior and posterior torso.  No rashes were present in the sites.  There was some hyperpigmentation along the ulnar aspect of the left dorsal hand with some mild lichenification and accentuation of the skin creases.  There was diffuse hyperpigmentation and mild to moderate lichenification noted on the medial and lateral aspects of the malleoli of the lower leg and lateral on the right lower leg.  The patches on the left extended to approximately 2/3 of the distal aspect of the lower leg and along the medial and lateral aspects of the foot distal to the malleoli.  There was no involvement of the plantar surfaces but there was some evidence of previous eczematous change on the dorsa of the foot near the first and second webspace.  There was no evidence to suggest a fungal infection of the skin or nails.

A March 2011 VA examination report notes the Veteran's complaints of progressive worsening of the rash that began on his left ankle, with symptoms including severe pruritis, scaling and hyperpigmentation.  The Veteran reported that severe pruritis prevented him from sleeping well.  He stated he was constantly itchy.  He was currently using topical corticalsteroids to treat his symptoms.  These topical treatments provided little to no relief of his itching but did help to reduce scaling.   Examination revealed moderately sized rash patches on the right elbow, feet and ankles.  No exposed areas were affected.  Less than five percent of the total body area was affected.  Diagnoses included bilateral tinea pedis with severe pruritis, affecting 2% of body area, and eczematous lesions of the bilateral elbows, affecting 1% of body area.

A May 2011 VA outpatient treatment records notes findings of changes consistent with eczema on the hands, left elbow, and left lower leg and ankle.  

During a September 2012 hearing, the Veteran testified that his rash had spread to both ankles on both sides, the bottom of one foot, both elbows and both hands.  He reported continued use of a steroid cream.

A January 2013 VA skin diseases disability benefits questionnaire (DBQ) report notes the Veteran's history of eczema treated with topical corticosteroids.  The examiner noted that there was no disfigurement or scarring of the head, face, or neck.  There were no associated skin neoplasms, systemic manifestations, or debilitating episodes.  Examination revealed patches of hyperpigmented and exfoliating skin per the distal bilateral legs and lateral aspects of the bilateral feet, contrasted with hypopigmented areas where the epidermis has shed.  There was no leading edge, shiny lesions reminiscent of fungal infection.  The pigmentary changes are not associated with vascular disease.  The examiner stated that the Veteran's eczema covered less than five percent of his total body and none of his exposed skin.  It did not impact his ability to work.  

In the case at hand, the veteran's service-connected tinea versicolor is currently rated as 10 percent disabling under Diagnostic Code 7806.  With respect to the former criteria, the record is replete with reference to complaints of and treatment for constant itching throughout the period of the appeal.  Therefore, a 30 percent rating is warranted under the former criteria.  

A rating higher than 30 percent is not warranted under the former criteria.  As noted above, the record does not show ulceration or extensive exfoliation or crusting.  The medical evidence does not show any systemic or nervous manifestations.  Finally, the record does not show that the Veteran's service-connected rash has been exceptionally repugnant.  Therefore, the next higher (50 percent) rating under the former criteria is not warranted for any point in the appeal period. 

With respect to the revised rating criteria, the medical evidence (as noted above) demonstrates that the total area of involvement is far less than the more than 40 percent of the entire body or more than 40 percent of exposed areas are affected required for a rating higher than 30 percent.  In addition, the record does not demonstrate that the Veteran has undergone systemic therapy during any 12-month period of the appeal.

For the reasons described, the Board finds that, on the facts in this case, an increased 30 percent rating is warranted for the entire appeal period.  The Board also finds that the weight of the evidence is against a rating in excess of 30 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent rating for a skin rash, originally found on the left leg and ankle, is allowed for the entire appeal period, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

A review of the claims file shows that, in September 2014, the RO granted service connection for intervertebral disc syndrome of the lumbar spine and assigned a 20 percent rating. 

In statements received in June 2015, the Veteran submitted a Notice of Disagreement (NOD) with the rating assigned for intervertebral disc syndrome of the lumbar spine in the September 2014 rating decision.  In the month that has passed, there is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an SOC that addresses the issue of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine.  Advise them of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


